DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of January 12, 2021 which amended claims 1721, 27, 29, 32 and 33. 
	
Drawings
The drawings were received on January 12, 2021.  These drawings are approved.

Specification
The amendments to the claims have overcome the previously set forth objections to the specification.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 27 “rotor replacement piece” should be “end plate replacement piece”.  Appropriate correction is required.
s 25 and 26 are objected to because of the following informalities:  in line 3 “a second perimeter” should be “an outer perimeter” since “second” implies a first/other perimeter.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  in line 3 “second” before “fluid sealing contact” should be deleted since this is a function and not an element.  Appropriate correction is required. A similar correction should be made in claim 32
Claim 29 is objected to because of the following informalities:  in line 7 before “end plate” “second” should be inserted.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  in line 8 “fifth” should be “fourth” since claim 21 introduces the third plurality of apertures.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 21-23, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichsen et al (USPAP 2011/0203987) in view of Olsen et al (USPAP 2008/0223207) and Shumway (USPAP 2002/0146325).
and an end plate with an end plate replacement piece as claimed. Note newly annotated Fig. 5 below. As shown in the left hand side of the figure there are two/multiple apertures in each of the end plate/end plate replacement pieces which are aligned; and apertures corresponding to each rotor chamber and the rotor which are aligned. Friedrichsen et al also discloses connection elements which connect or mate with complementary connection components, i.e. the recesses. 
Friedrichsen et al shows the end plate replacement piece having an outer layer but does not discuss that the layer is a wear resistant material or discuss the wear resistance of the replacement piece relative to the other elements. Friedrichsen et al also do not discuss that the rotor replacement piece and the end plate replacement piece are “replacement pieces”; or specifically discuss an end cover connected to the end plates. Lastly, Friedrichsen et al only illustrate and discuss a single channel, and therefore a single opening, at each end of the rotor. Also, Friedrichsen et al do not disclose the cross sections of the third and fourth plurality of apertures being greater than the cross sections of first and the second plurality of apertures.


    PNG
    media_image1.png
    386
    674
    media_image1.png
    Greyscale

Friedrichsen et al discloses an end cover (labeled above) that is connected to a feed pump 8 having a similar end plate as shown at the right of Fig. 5
Olsen et al, an earlier document from the same assignee as Friedrichsen et al, discloses a similar pump (note Fig. 5 or Friedrichsen et al) and specifically discusses that the rotor replacement piece and the end plate replacement piece may be replacement pieces, [0018] and [0038] discusses that the material may be a wear-resistant material. It is additionally noted that the elements are separate pieces and are not integral.
Shumway discloses a similar rotary pressure exchanger system having a rotor 11 (Fig. 3) with plural passages 59 having cross sections that are relatively small compared to the cross sectional area 72/52 of the passages in the end plate, see Figs. 5 and 7.
 plurality of rotor chambers with a corresponding plurality of apertures in the rotor replacement piece in order to provide an increased pumping effect.
Additionally, at the time of the effective fling date of the instant application it would have been obvious to one of ordinary skill in the art to have the cross-sectional area of the apertures on the end plate and end plate replacement piece be larger than the cross sectional area of the rotor and the rotor replacement piece in order to allow a single end plate intake and outlet manifold to communicate with the high number of passages in the rotor (see Fig. 5 of Shumway).
Additionally, at the time of the effective fling date of the instant application it would have been obvious to one of ordinary skill in the art to have provided an end cover/manifold to the end plates of IPX in order to direct the first or the second fluid to the end plates from a desired radial direction and thus allow connection in an efficient pattern depending upon a particular application. KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
In re Aller, 105 USPQ 233. Further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that the instant application has not set forth any disclosed criticality for the claimed limitations. Therefore, it would have been obvious to select a material different from the wear resistant material for the main body elements of the rotor and end cover by selecting a material here that is durable but cheaper than the wear resistant material of the wear surfaces on the replacement surfaces.
	
With respect the limitation of the rotor replacement piece having a plurality of apertures that align with a second plurality of apertures in the rotor and end cover, the Friedrichsen et al reference already discloses there being a plurality of apertures in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that the applicant has not disclosed any criticality for the claimed limitations. 
With regards to claims 19 and 22 it is noted that Olsen et al teaches that a fastener (in the form of a pin) maybe be utilized to fix the end plate replacement piece to the end plate. It is noted that in Freidrichsen et al the end plate replacement pieces are fixed relative to the end plates during operation but the method of fixing is not discussed. At the time of the effective filing date one of ordinary skill would have realized that a fastener such as taught by Olsen et al could have simply provided such a mechanism of fixing the end plate replacement piece to the end plate.
Claims 20, 24-27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichsen et al in view of Olsen et al and Shumway as applied to claims 17 and 21 above, and further in view of Soderstrom (USPN 9,017,052).
As set forth above Friedrichsen et al in view of Olsen et al and Shumway discloses the invention substantially as claimed but does not disclose a friction fit. Soderstrom discloses a rotary pump having a rotor with wear-resistant end pads 72, 74 which cover a rotor 76. The pads are replacement pieces (note the abstract) that are 
At the time of the invention it would have been obvious to one of ordinary skill in the art to mount or connect the replacement pieces as taught by Soderstrom in order to allow for the simple and secure connection of the pieces to the rotor or the end cover. Similarly, with regards to claims 27 and 33, it would have been obvious to utilize a friction fit as a well-known mechanism for connecting elements in order to connect the end plate and the end cover, since the operation of (the end cover) is in no way dependent on the manner of connecting the elements to one another to achieve the predictable results of providing a connection between the end plate and the end cover. KSR Int’l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
With regards to claims 25 and 26, it is noted that Soderstrom discloses that the rotor replacement piece defines a contact face configured to contact the rotor end face, wherein the contact face defines a first perimeter that matches a second perimeter of the rotor end face (claim 25). With respect claim 26 the Examiner notes that Applicant has not disclosed that this feature (i.e. sizing of the replacement piece to be the same as the perimeter of the end cover face) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill at the time of the effective filing date of the application would have found it obvious to determine the proper sizing for the replacement pieces for a particular application based upon based upon material cost or the geometry of the device. It has been held that where the general conditions of In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. The applicant argues that the various end plate and rotor plates are “replacement pieces” which “replace a removed worn portion of the rotor. This is not found to be persuasive. The claims are directed to an apparatus and the limitations argued with regards to the pieces being replacement pieces are there previously being worn portions are considered earlier states of the final product. These limitations do not limit that final product. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the replacement pieces, does not depend on its method of production, i.e. removing a worn section and replacing it. In re Thompson, 227 USPQ 964, 966 (Federal Circuit 1985).
The applicant also argues that material referenced by the Olsen et al reference is between the slide shoe and the swashplate and not the on the end plate or end plate replacement piece. Respectfully this is not found persuasive. Olsen et al is utilized for its teaching of the material having wear resistant properties. The examiner notes that in [0005] Olsen et al states that water/hydraulic pumps are commonly used as pumps in .
	
Allowable Subject Matter
In order to advance prosecution the Examiner suggest the following amendment which further defines over the Friedrichsen et al and Olsen et al references. The previously cited references, along with references such as the newly cited Clark reference, shown the endplate “replacement” piece (see for example element 9 of Olsen et al) being mounted within the cylindrical body portion (2 of Olsen et al). The examiner proves a proposed amendment to claim 17 below and similar changes should be made to claim 21.

17. (Amended) A system, comprising: 
a rotary isobaric pressure exchanger (IPX) configured to exchange pressures between a first fluid and a second fluid, the IPX comprising: 
	a cylindrical body portion having a first end and a second end;
a rotor configured to rotate within the cylindrical body portion and about a longitudinal axis disposed along a center of the rotor, wherein the rotor comprises a plurality of channels disposed between a first end face of the rotor and a second end face of the rotor; 
a rotor replacement piece, wherein a first end face of the rotor replacement piece is configured to couple to and cover the first end face of the rotor, wherein the rotor replacement piece forms a first plurality of apertures configured to align with the plurality of channels of the rotor to receive the first fluid or the second fluid, wherein the rotor replacement piece is to replace a removed worn portion of the rotor; 
an end plate replacement piece, wherein a first end face of the end plate replacement piece is configured to directly couple to the cylindrical body portion first end and configured for fluid sealing contact with the rotor replacement piece, wherein the rotor replacement piece is configured to rotate relative to the end plate replacement piece, and wherein the end plate replacement piece forms a second plurality of apertures; 
an end plate, wherein a first end face of the end plate is configured to couple to a second end face of the end plate replacement piece, the end plate end plate replacement piece is to replace a removed worn portion of the end plate; and 
a manifold configured to couple to and extend over a second end face of the end plate, the manifold comprising a fluid chamber, an inlet port, and an outlet port configured to transfer one of the first or second fluids in and out of the IPX.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark discloses a similar rotary pressure exchanger having an outer cylindrical body with a rotor and all end plates and manifolds located within the cylindrical body.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
February 13, 2021